Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2012/0032756).
Regarding claim 1, Long discloses a mutually induced filter (RF power filter 200 inherently utilizes mutual inductive coupling between plurality of inductors supplying RF signal to the Plasma chamber) comprising:
a first circuit (comprising of inductors 216a, 216b capacitors to ground 214a & 214b, Fig. 2) configured to be coupled to a first load element (connected through cable 104 and terminal 110a (illustrated in the example of FIG. 1A) to the first electric heating element disposed at ESC 108, §0039), wherein the first circuit includes:

    PNG
    media_image1.png
    736
    920
    media_image1.png
    Greyscale
[AltContent: textbox ()]Fig. 2 of Long reproduced for ease of reference.
a first inductor (216a) having a first end and a second end (inherent for a wire, §0039); and
 filter, Fig. 2, §0041) coupled to the first end (234 connected to second end 2) of the first inductor (216a, Fig. 2);
a second inductor (216b) having a first and second ends (inherent for a wire, Fig. 2), wherein the first ends of the first (216a) and second (216b) inductors are configured to be coupled to a first power supply (AC power supply, §0039); and
a second circuit (comprising of inductors 216c, 216d, capacitors 214c, 214d as in Fig. 2) configured to be coupled to a second load element (the second electric heating element, §0040), wherein the first inductor (216a), the second inductor (216b), and a portion of the second circuit (inductors 216c & 216d), wherein at least a portion of wire 216a, wire 216b, wire 216c, and wire 216d are twisted together (§0042) and also the RF filter system 200 includes a cable 216 (216a, 216b, 216c & 216d) wound around and along at least a portion of core member 208 (§0046). Together the twisting and winding would inherently enable a transfer of a first resonant frequency (inherently the first circuit comprising of inductors (216a, 216b) and capacitors (214a, 214b as shown in Fig. 2) would exhibit one or more resonant frequencies) associated with the first circuit to the second circuit (the first circuit being inductively coupled because of the proximity of each other due to twisting and because they are wound on the same core member 208 as a cable assembly with the second circuit (i.e. wires 216c & 216d), the first circuits resonance behavior will be inherently pronounced in the second circuit).
Long, is not explicit about a first frequency filter coupled to the first end of the first inductor and to the second end of the first inductor. Long only teaches a capacitor at the first end, however, it would have been obvious to a person of ordinary skill in the art 
In regards to claim 2, Long also teaches that the first load element is a heater and the second load element is a heater, wherein the heaters of the first and second load elements are embedded within a pedestal of a plasma chamber (§0039, please see Fig. 1A as an example) and per claim 3, the second end of the first inductor 216a is configured to be coupled to the first load element (terminal 110a), wherein the second end of the second inductor 216b is configured to be coupled to the first load element (terminal 110b) and further per claim 4, wherein the first frequency filter is a first capacitor (214a, Fig. 2), wherein the second circuit includes a second capacitor (214c & 214d), and the portion of the second circuit includes a first inductor (216c) and a second inductor (216d), wherein the first inductor (216c) of the second circuit has first and second ends (inherent for a wire), wherein the second capacitor (214c) is coupled to the first and second ends of the first inductor (following the same argument as claim 1, a person of ordinary skill would find it obvious to arrange the second filter as a pi-filter and thus the filter would be connected at both ends of the inductor 214c) of the portion of the second circuit and per claim 5, the first (216a) and second (216b) inductors of the first circuit and the first (216c) and second (216d) inductors of the portion of the second circuit are twisted with each other to form one unitary body (cable 216 wrapped around  claim 6, the portion of the second circuit includes a first inductor (216c) having a first end and a second end (inherent for a wire) and a second inductor (216d) having a first end and a second end (inherent for a wire), wherein the first end of the first inductor of the second circuit is configured to be coupled to a second power supply (AC power supply) and the second end of the first inductor (216c) of the second circuit is configured to be coupled to the second load element (terminal 110c of the second electric heating element, §0040, exemplarily shown in Fig. 1A) and per claim 7, the first end of the second inductor (216d) of the second circuit is configured to be coupled to the second power supply (AC power supply) and the second end of the second inductor (216d) of the second circuit is configured to be coupled to the second load element (terminal 110d of the second electric heating element, §0040, exemplarily shown in Fig. 1A). Also per claim 8, Long’s filter circuit 200 in its obvious modified form as discussed in claims 1 & 4, further teaches that the first frequency filter is a capacitor (214a hanged on both ends of the inductor 216a as mentioned with respect to claim 1), wherein the second circuit includes a second frequency filter (consisting of capacitors 214c hanged on both ends of the inductor 216c, as mentioned with respect to claim 4), wherein the second frequency filter is a capacitor, wherein the first resonant frequency is of the capacitor and the first inductor and inherently per claim 9, the first inductor (216a), the second inductor(216b), and the portion of the second circuit (216c & 216d) are twisted with each other (in the form of a cable 216) to enable a transfer of a second resonant frequency associated with the second circuit to the first circuit (inherently the second circuit comprising of inductors (216c, 216d) and capacitors (214c, 214d as shown in Fig. 2) would exhibit one or more 
Allowable Subject Matter
Claims 10-22 are allowed over the closest prior art of record Long, since Long doesn’t teach any detail filtering arrangement for Thermocouples or Motor as claimed. Although it is obvious that for accurate function of the temperature control mechanism and for inference free maintenance of the vacuum and inference free electrostatic chuck movements, extensive filtering action against RF interference are needed, however, since Long is silent about this, it is not explicit what type of filter arrangement, if any, were implemented in Long’s plasma processing assembly.
Conclusion
The prior art Tehrani (US 2016/0028362) and Shepard (US 4,052,751) made of record and not relied upon is considered pertinent to applicant's disclosure. Tehrani teaches all limitations of claim 1, however, cannot be used as a prior art due to the exception 102(b)(2)(C) of the commonly owned disclosure. 
Shepard discloses a mutually induced filter (col 6, lines 53-56 and col 7, lines 3-9) comprising a first circuit (66 & 68, Fig. 3) configured to be coupled to a first load (ZL), wherein the first circuit includes: a first inductor (68); and a first frequency filter (C3) coupled to the first and second ends of the first inductor (see Fig. 3); a second inductor (66) with the first ends of the first and second inductors coupled to a first power supply (input terminal 17 of the power line, Fig. 3); and a second circuit (64 & 65, Fig. 3) L), wherein the first inductor (68), the second inductor (66), and a portion of the second circuit (inductor 64) are wound about a common core 69 to enable a transfer of a first resonant frequency associated with the first circuit to the second circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-216c-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


/HAFIZUR RAHMAN/Examiner, Art Unit 2843